     Case 1:19-cv-01534-DAD-SAB Document 11 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GINNY RENE BURNS,                                  No. 1:19-cv-01534-DAD-SAB (SS)
12                        Plaintiff,
13             v.                                       ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
14   COMMISSIONER OF SOCIAL                             DISMISSING THIS ACTION
     SECURITY,
15                                                      (Doc. No. 9)
                          Defendant.
16

17

18             Plaintiff Ginny Rene Burns, proceeding pro se and in forma pauperis, filed his complaint

19   in this action on October 29, 2019. (Doc. No. 1.) The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21             On November 15, 2019, the assigned magistrate judge issued an order in which it was

22   concluded that plaintiff had failed to state a cognizable claim for a violation of her federal rights

23   and granting plaintiff leave to file an amended complaint. (Doc. No. 8.) The order contained

24   notice that any amended complaint plaintiff might elect to file was due within thirty (30) days

25   from the date of service and warned plaintiff that her failure to file an amended complaint would

26   result in a recommendation that this action be dismissed. (Id. at 6–7.) Plaintiff has yet to file an

27   amended complaint and the time to do so under the November 15, 2019 order has long since

28   passed.
                                                       1
     Case 1:19-cv-01534-DAD-SAB Document 11 Filed 04/20/20 Page 2 of 2

 1          On December 20, 2019, the magistrate judge issued findings and recommendations

 2   recommending that this action be dismissed due to plaintiff’s failure to state a cognizable claim,

 3   failure to prosecute, and failure to obey a court order. (Doc. No. 9.) The findings and

 4   recommendations were served on plaintiff and contained notice that any objections thereto were

 5   to be filed within fourteen (14) days after service. (Id. at 9.) No objections have been filed, and

 6   the time in which to do so has passed.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 8   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 9   court finds the findings and recommendations to be supported by the record and proper analysis.

10          Accordingly:

11          1. The findings and recommendations issued on December 20, 2019, (Doc. No. 9), are

12               adopted in full;

13          2. This action is dismissed due to plaintiff’s failure to state a cognizable claim, failure to

14               comply with a court order, and failure to prosecute; and

15          3. The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:     April 18, 2020
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                      2
